DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
In addressing the rejection ground, each claim may not have been separately discussed to the extent the claimed features are the same as or similar to the previously-discussed features; the previous discussion is construed to apply for the other claims in the same or similar way.
	 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-7 and 12-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Velazquez (US 2016/0191020) in view of Chen (US 2015/0016567).
Regarding claim 1, Velazquez discloses a Volterra compensator [e.g. the Volterra compensator fig. 17/18/16/19/10, paragraph 0105, BACKGROUND OF THE INVENTION] for removing nonlinear distortion introduced by an electronic system [BACKGROUND OF THE 
Velazquez discloses the calculation of Volterra kernel coefficients is performed via an iterative linear or non-linear optimization; and Volterra kernel coefficients can be iteratively adjusted and compared in a mean squares sense to the measured data, and the iteration continues until it converges to a solution [para. 0090]. Velazquez does not explicitly disclose to utilize an adaptive filter estimator. However, Chen disclose to utilize an adaptive filter estimator [e.g. 212/206] to calculate optimized filter coefficients that are computed as an accumulation of multiple iterations scaled by a convergence controlling factor [paragraph 0028].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Velazquez in accordance with the teaching of Chen regarding an adaptive algorithms engine in order to minimize error to provide a linear output [para. 0028].
	Regarding claim 2, the combination discussed above discloses the Volterra compensator of claim 1, wherein the adaptive filter estimator calculates optimized nonlinear filter coefficients up to the order N to reduce nonlinear distortion introduced by the electronic system.

Regarding claim 3, the combination discussed above discloses the Volterra compensator of claim 1, wherein the optimized nonlinear filter coefficients up to the order N are calculated according to an objective function.
Regarding claim 4, the combination discussed above discloses the Volterra compensator of claim 3, wherein the objective function is dependent on a difference between a desired output 

Regarding claim 5, the combination discussed above discloses the Volterra compensator of claim 1, wherein the inverse Volterra filter of order N and the adaptive filter estimator are implemented in an integrated circuit [see at least fig. 17/18/16/19/10 Velazquez].

Regarding claim 6, the combination discussed above discloses the Volterra compensator of claim 5, where the integrated circuit is an embedded processor [see at least paragraphs 0014, 0098, 0102 Velazquez].

Regarding claim 7, the combination discussed above discloses the Volterra compensator of claim 1, wherein the adaptive filter estimator comprises a bandpass filter [see 1650 fig. 16/1967 fig. 19, paragraphs 0081-0082, 0100, 0104-0105 Velazquez] having a predetermined bandwidth.
	
Regarding claim 12, this claim is merely methods to operate the circuit having structure recited in claim 1. Since Velazquez in view of Chen teaches the structure, the methods to operate such a circuit are similarly disclosed.
Regarding claim 13, this claim is merely methods to operate the circuit having structure recited in claim 2. Since Velazquez in view of Chen teaches the structure, the methods to operate such a circuit are similarly disclosed.

Regarding claim 15, this claim is merely methods to operate the circuit having structure recited in claim 4. Since Velazquez in view of Chen teaches the structure, the methods to operate such a circuit are similarly disclosed.
Regarding claim 16, this claim is merely methods to operate the circuit having structure recited in claim 5. Since Velazquez in view of Chen teaches the structure, the methods to operate such a circuit are similarly disclosed.
Regarding claim 17, this claim is merely methods to operate the circuit having structure recited in claim 6. Since Velazquez in view of Chen teaches the structure, the methods to operate such a circuit are similarly disclosed.
Regarding claim 18, this claim is merely methods to operate the circuit having structure recited in claim 7. Since Velazquez in view of Chen teaches the structure, the methods to operate such a circuit are similarly disclosed.
	
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 and 12-18 have been considered but are moot because the new ground of rejection rely on a new reference Chen (US 2015/0016567) that was not applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C CHEN whose telephone number is (571)270-7207.  The examiner can normally be reached on M-F Flexible 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/PATRICK C CHEN/Primary Examiner, Art Unit 2842